Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 6-16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert (DE 102008038645).
Regarding claim-1, Robert discloses a screen apparatus (sieving apparatus Fig.1-2) for screening granulate (bulk material) (Check: Abstract; Detail Description; Fig.2), comprising: 
(a) a screen housing (Housing 1, Fig.1) having a base (defined at outlet flange 9; Fig.2), a cover (Top defined at right side reference # 3; Fig.2) and a side wall (Fig.1-2) 
(b) an inlet (inlet pipe 2; Fig.1-2) for the granulate (bulk material) arranged on the screen housing
(c) an outlet (9 and 21) for the screened granulate (outlet flange 9 for fine bulk material and outlet 21 for coarse particles; Fig.2) arranged on the screen housing
(d) a screen (screen surface 18; Fig.2) arranged in the screen housing, and 
(e) an inlet (air inlet nozzle 10; Fig.1) for transfer air 
wherein the outlet (9, 21) for the screened granulate arranged on the screen housing is arranged on the side wall of the screen housing (Fig.1-2).
Regarding claim-2, Robert discloses wherein the screen housing (1) has a cylindrical design (defined by cylindrical shell 3, Fig.1-2).
Regarding claim-3, Robert discloses wherein the screen housing (1) has an at least partially conical form (Fig.1-2).
Regarding claim-4, Robert discloses wherein the outlet (21) for the screened granulate arranged on the screen housing is arranged tangentially to the side wall of the screen housing (Fig.2).
Regarding claim-6, Robert discloses wherein the configuration of the screen (screen surface 18; Fig.2) arranged in the screen housing corresponds to the design of the screen housing (Fig.2).
Regarding claim-7, Robert discloses wherein the screen apparatus (Fig.1-2) has a grinding body (wheel web 15, Fig.2) arranged in the screen housing (Fig.1-2).
Regarding claim-8, Robert discloses wherein the grinding body (15) arranged in the screen housing is arranged above the screen (screen surface 18) (Fig.2).
Regarding claim-9, Robert discloses wherein the configuration of the grinding body (15) arranged in the screen housing corresponds to the design of the screen (18) (Fig.2).
Regarding claim-10, Robert discloses wherein the grinding body (15) arranged in the screen housing is rotatable (rotation defined by direction 29, Fig.2).
Regarding claim-11, Robert discloses wherein the grinding body (15) arranged in the screen housing can be driven by a motor (drive motor 13, Fig.2)
Regarding claim-12, Robert discloses wherein the inlet (10; Fig.1) for transfer air is arranged on the side wall of the screen housing (Fig.1)
Regarding claim-13, Robert implicitly discloses wherein the inlet (10) for transfer air is arranged tangentially to the side wall of the screen housing (Fig.1). Even though Robert doesn’t explicitly show the inlet are arranged tangential to sidewall in figure.1, however a person skilled in the art can easily construed an inlet (10) tangentially arrangement in sieving apparatus (Fig.1).
Regarding claim-14, Robert discloses wherein the screen apparatus (sieving apparatus, Fig.1-2) has a rotor disc (reinforcing ribs 7, Fig.2).
Regarding claim-15, Robert discloses wherein the rotor disc (7) is arranged in the screen housing (1) between the screen (18) and the base (defined at outlet flange 9; Fig.2) of the screen housing (Fig.2).
Regarding claim-16, wherein the rotor disc (7) can be driven by a motor (drive motor 13, Fig.2).

Claims 1-4, 6, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasanthan (US 20170087596).
Regarding claim-1, Vasanthan discloses a screen apparatus (sieving apparatus 12; Fig.1) for screening granulate (grain product G; Fig.1) (Check: Abstract; Detail Description; Fig.1), comprising: 
(a) a screen housing (Fig.1) having a base (defined at 44; Fig.1), a cover (top chamber cover 20; Fig.1) and a side wall (Fig.1) 
(b) an inlet for the granulate (grain G inlet port 26; Fig.1) arranged on the screen housing ([0070], [0076-0077]) 
(c) an outlet for the screened granulate (coarse exist port 28, fine fraction exist port 24 and 42; Fig.1) arranged on the screen housing ([0070], [0078]).
(d) a screen (sieve bed 30; Fig.1) arranged in the screen housing ([0071]), and 
(e) an inlet (horizontal tube 38; Fig.1) for transfer air ([0070], [0077]), 
wherein the outlet (28, 24) for the screened granulate arranged on the screen housing is arranged on the side wall of the screen housing (Fig.1).
Regarding claim-2, Vasanthan discloses wherein the screen housing has a cylindrical design (Fig.1).
Regarding claim-3, Vasanthan discloses wherein the screen housing has an at least partially conical form (Fig.1).
Regarding claim-4, Vasanthan implicitly discloses wherein the outlet (28, 24) for the screened granulate arranged on the screen housing is arranged tangentially to the side wall of the screen housing (Fig.1). Even though Vasanthan doesn’t explicitly disclose the outlet are arranged tangential to sidewall in figure.1, however it does explicitly show inlet are tangentially arranged on sidewall of cyclone 70 and 68. Therefore, a person skilled in the art can easily construed a similar outlet (28, 24) arrangement in sieving apparatus (12; Fig.1).
Regarding claim-6, Vasanthan discloses wherein the configuration of the screen (sieve bed 30; Fig.1) arranged in the screen housing corresponds to the design of the screen housing (Fig.1).
Regarding claim-12, Vasanthan discloses wherein the inlet (horizontal tube 38; Fig.1) for transfer air is arranged on the side wall of the screen housing (Fig.1; ([0070], [0077])
Regarding claim-13, Vasanthan implicitly discloses wherein the inlet (38) for transfer air is arranged tangentially to the side wall of the screen housing (Fig.1). Even though Vasanthan doesn’t explicitly disclose the inlet are arranged tangential to sidewall in figure.1, however it does explicitly show inlet are tangentially arranged on sidewall of cyclone 70 and 68. Therefore, a person skilled in the art can easily construed a similar inlet (38) arrangement in sieving apparatus (12; Fig.1).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hans (US 4466542).
Regarding claim-1, Hans discloses a screen apparatus (Fig.1) for screening granulate (cereals and grains) (Check: Abstract; Detail Description; Fig.1-10), comprising: 
(a) a screen housing (1; Fig.1) having a base (defined by: under the fluidized bed 3; Fig.1), a cover (defined by: over the fluidized bed 3; Fig.1) and a side wall (Fig.1) 
(b) an inlet for the granulate (cereal or product inlet 9; Fig.1) arranged on the screen housing 
(c) an outlet for the screened granulate (light, medium, heavy grain outlet 10, 18, 27 respectively; Fig.1) arranged on the screen housing 
(d) a screen (fluidized bed 2 defined by region 11 and 12 with holes 13 and 14; Fig.2, 6, 8) with arranged in the screen housing, and 
(e) an inlet (air inlet opening 5; Fig.1) for transfer air, 
wherein the outlet (10, 18, 27) for the screened granulate arranged on the screen housing is arranged on the side wall of the screen housing (Fig.1).
Regarding claim-5, Hans discloses wherein the outlet (10, 18, 27, Fig.2) is arranged above the inlet (5, Fig.1) for transfer air (Fig.1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 rejected under 35 U.S.C. 103 as obvious over Robert (DE 102008038645).
Regarding claim-5, Robert implicitly discloses wherein the outlet (21, Fig.2) is arranged above the inlet (10, Fig.1) for transfer air. However, it does shows that inlet for transfer of air (38) and outlet (28) are arranged at approx. same level see Fig.1-2. So, it would be an obvious to a skilled person in the art to construct the arrangement of outlet above the inlet. Moreover, this is just a mere of design and constructional detail of an apparatus and one of the skilled person in the art would be motivated to design and construct an outlet above the inlet to meet the requirement of desired specification.
Regarding claim-17, Robert does not disclose wherein the rotor disc (reinforcing ribs 7, Fig.2) has an at least partially conical design. It is just a mere of design and constructional detail of an apparatus and one of the skilled person in the art would be motivated to design and construct reinforcing ribs according to the desired specification of an apparatus.

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Vasanthan (US 20170087596).
Regarding claim-5, Vasanthan does not discloses wherein the outlet (28) is arranged above the inlet for transfer air. However, it does shows that inlet for transfer of air (38) and outlet (28) are arranged at same level. So, it would be an obvious to a skilled person in the art to construct the arrangement of outlet above the inlet. Moreover, this is just a mere of design and constructional detail of an apparatus and one of the skilled person in the art would be motivated to design and construct an outlet above the inlet to meet the requirement of desired specification.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vasanthan (US 20170087596) in view of Kaori (US 9022220).
Regarding claim-7, Vasanthan does not discloses wherein the screen apparatus (12) has a grinding body arranged in the screen housing (Fig.1). Vasanthan lacks a grinding body.
Kaori discloses sieving apparatus 100 for powder (Fig.2) and, also discloses a grinding body (blade 131, Fig.2-4) arranged in the screen housing (frame 121; Fig.2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to additonally provide Vasanthan’s apparatus with a grinding body as taught by Kaori for purpose of rotating the grinding body (131) to sieve a powder without oscillating the filter/sieve 122 as well as stirs and fluidized the powder.
Regarding claim-8, Vasanthan as modified discloses wherein the grinding body (131, Fig.2-4 as taught by Kaori) arranged in the screen housing is arranged above the screen (sieve bed 30; Fig.1).
Regarding claim-9, Vasanthan as modified discloses wherein the configuration of the grinding body (blade 131, Fig.2-4 as taught by Kaori) arranged in the screen housing corresponds to the design of the screen (sieve bed 30; Fig.1). (Check: Col.6 line23-35 of Kaori for structure, size, and shape according to frame).
Regarding claim-10, Vasanthan as modified discloses wherein the grinding body (blade 131, Fig.2-4 as taught by Kaori) arranged in the screen housing is rotatable. (Check: Col.5 line41-46 of Kaori for rotation of blade).
Regarding claim-11, Vasanthan as modified discloses wherein the grinding body (blade 131, Fig.2-4 as taught by Kaori) arranged in the screen housing can be driven by a motor (141, Fig.2-4 as taught by Kaori). (Check: Col.5 line41-46 and Col.7 line63-67 of Kaori for rotation of blade).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “See Notice of Reference Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651